Deen, Presiding Judge,
dissenting.
1. Personal property, no less than real estate, may not be seized by a governing authority without just and adequate compensation, and where such property is taken by an official for a public purpose without prior payment, an action for the value of the personalty is the proper remedy. Elbert County v. Brown, 16 Ga. App. 834 (6) (86 SE 651).
2. Where the employee of a governmental subdivision seizes the personal property of another, ostensibly in the process of carrying out his official duties, but in fact illegally and not for a public purpose, a trover action against such official is a proper remedy. Norred v. Dispain, 119 Ga. App. 29 (166 SE2d 37). "While a suit cannot be maintained against the State without its consent, and this inhibition cannot be evaded by making an action nominally one against the servants or agent of the State when the real claim is against the State itself and it is the party vitally interested, yet a suit may be brought against a State officer or agent when he acts illegally and in an unauthorized manner.” Cannon v. *348Montgomery, 184 Ga. 588 (2) (192 SE 206).
3. This suit is a trover action by a prisoner who claims that an officer of a state penal institution took personal property (which does not at this point appear to be contraband) from him and refuses to account for it. If the prisoner, instead of "masculine tape” and other such articles, had lost a large sum in cash under the same circumstances, would we say, as this opinion does, that the immunity adhering in the state also insulates its agent the superintendent "since any judgment in favor of the plaintiff would have to be satisfied from assets of the state?” If, instead of taking the property from a prisoner, a police officer entered your home or mine and removed it, would the same reasoning apply?
Even a convict (who may be serving several years of incarceration for theft) is entitled to be protected from theft on the part of the state; otherwise the state is no better than the convict. I do not believe the doctrine of governmental immunity is alone a sufficient reason for holding that this plaintiff is not entitled to bring trover for his property.